                  Case 3:19-cv-05823-BHS Document 54 Filed 08/10/20 Page 1 of 1




 1

 2

 3
                                    UNITED STATES DISTRICT COURT
 4                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 5

 6   RAYMOND WILLIAMS, an individual, on
     behalf of himself and all others similarly       Civil Case No. 3:19-cv-05823-BHS
 7
     situated,
 8                                                     ORDER GRANTING DEFENDANT
                                        Plaintiff,     GEICO GENERAL INSURANCE
 9                                                     COMPANY’S UNOPPOSED MOTION
             v.                                        TO CONFIRM APPRAISAL AWARD
10
     GEICO GENERAL INSURANCE
11   COMPANY, a Maryland Corporation, CCC
     INFORMATION SERVICES
12   INCORPORATED, a Delaware Corporation,
13                                    Defendants.
14

15
             Having reviewed Defendant GEICO General Insurance Company’s Unopposed Motion to
16
     Confirm Appraisal Award, Plaintiff’s response, and Defendant’s reply, and good cause appearing:
17
             IT IS HEREBY ORDERED that GEICO General Insurance Company’s Unopposed
18
     Motion to Confirm Appraisal Award is granted.
19
     DATED: August 10, 2020
20

21

22

23

24
                                                        A
                                                        BENJAMIN H. SETTLE
                                                        United States District Judge
25                                                                                 Husch Blackwell LLP
                                                                                  Husch Blackwell, LLP
26   Order Re: Motion to Confirm                                       2415 E. Camelback Road, Suite 420

27   Appraisal Award                                                                   Phoenix, AZ 85016
                                                                                           480-824-7900
28   Case No. 3:19-cv-5823-BHS                                                             480-824-7890
                                                                        480-824-7890DocID: 4845-8355-7051.1
